Order filed July 27, 2021.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-21-00305-CV
                                     ____________

                         JERLENE BATISTE, Appellant

                                           V.

CARLA ARMAUND; KINGWOOD PINES HOSPITAL, LLC; RAYMOND
          BATISTE; AND JERRI SETHNA, MD, Appellees


              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                     Trial Court Cause No. 1153306-102

                                       ORDER

      No reporter’s record has been filed in this case. On June 23, 2021, the court
reporter informed this court the reporter’s record had not been requested or paid for.
We will consider and decide those issues that do not require a reporter’s record
unless appellant, within fifteen days of the date of this order, provides this court with
proof that (1) a request to prepare the reporter’s record has been made; and
(2) arrangements to pay for the reporter’s record have been made. See Tex. R. App.
P. 37.3(c). If appellant does not provide this court with such proof, appellant’s brief
in this appeal will be due forty-five days from the date of this order, or 30 days after
the clerk’s record is provided to this court, whichever is later.



                                       PER CURIAM



Panel Consists of Justices Bourliot, Poissant, and Wilson.




                                           2